UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File number: 811-4321 JPMorgan Value Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Jeffrey L. Steele President JPMorgan Value Opportunities Fund, Inc. 1101 Vermont Avenue, NW Washington, DC 20005 (Name and address of agent for service) Copies to: Julian E. Markham, Esq. Thompson, O'Donnell 1212 New York Avenue, Suite 1000, NW Washington, DC 20005 (Counsel for the registrant) Registrant's telephone number, including area code:(202) 842-5665 Date of fiscal year end: June 30, 2010 Date of reporting period: March 31, 2010 ITEM ITEM 1.Schedule of Investments. SHARES SECURITY DESCRIPTION VALUE ($) Common Stocks — 95.1% Consumer Discretionary— 9.3% Auto Components— 1.0% Johnson Controls, Inc. Hotels, Restaurants & Leisure— 1.0% 60 Carnival Corp. International Game Technology 70 Royal Caribbean Cruises Ltd. (a) Household Durables— 0.6% 58 KB Home Lennar Corp., Class A Media— 5.1% Gannett Co., Inc. Time Warner Cable, Inc. Time Warner, Inc. Walt Disney Co. (The) Multiline Retail— 0.4% 47 Kohl's Corp. (a) Specialty Retail— 0.7% Staples, Inc. Textiles, Apparel & Luxury Goods— 0.5% 86 Coach, Inc. Total Consumer Discretionary Consumer Staples— 5.5% Beverages— 0.8% 97 Coca-Cola Co. (The) Food & Staples Retailing— 3.1% CVS/Caremark Corp. 96 Kroger Co. (The) SYSCO Corp. 47 Wal-Mart Stores, Inc. Food Products— 0.6% 53 General Mills, Inc. Household Products— 1.0% Procter & Gamble Co. (The) Total Consumer Staples Energy— 16.0% Energy Equipment & Services— 2.3% 34 Baker Hughes, Inc. Halliburton Co. Schlumberger Ltd. Oil, Gas & Consumable Fuels— 13.7% 84 Anadarko Petroleum Corp. 59 Apache Corp. Chevron Corp. ConocoPhillips 12 EOG Resources, Inc. SHARES SECURITY DESCRIPTION VALUE ($) Oil, Gas & Consumable Fuels — Continued Exxon Mobil Corp. Occidental Petroleum Corp. Williams Cos., Inc. (The) Total Energy Financials— 25.9% Capital Markets— 5.3% Goldman Sachs Group, Inc. (The) Morgan Stanley State Street Corp. Commercial Banks— 7.0% BB&T Corp. Fifth Third Bancorp U.S. Bancorp Wells Fargo & Co. Zions Bancorp Consumer Finance— 1.2% Capital One Financial Corp. Diversified Financial Services— 6.4% Bank of America Corp. Citigroup, Inc. (a) North American Financial Holdings, Inc., Class A (a) (e) (f) (i) Insurance— 4.5% ACE Ltd., (Switzerland) Aflac, Inc. Genworth Financial, Inc., Class A (a) 23 MetLife, Inc. 12 Primerica, Inc. (a) 89 Principal Financial Group, Inc. Prudential Financial, Inc. 63 RenaissanceRe Holdings Ltd., (Bermuda) Real Estate Investment Trusts (REITs)— 1.1% 55 Alexandria Real Estate Equities, Inc. 93 Annaly Capital Management, Inc. Lexington Realty Trust Thrifts & Mortgage Finance— 0.4% New York Community Bancorp, Inc. Total Financials Health Care— 9.2% Biotechnology— 0.1% 16 Celgene Corp. (a) Health Care Equipment & Supplies— 0.7% 27 Baxter International, Inc. 64 Covidien plc, (Ireland) SHARES SECURITY DESCRIPTION VALUE ($) Health Care Providers & Services— 2.6% Aetna, Inc. 60 McKesson Corp. WellPoint, Inc. (a) Pharmaceuticals— 5.8% 95 Abbott Laboratories Merck & Co., Inc. Pfizer, Inc. Total Health Care Industrials— 10.2% Aerospace & Defense— 1.9% 76 Honeywell International, Inc. 27 Precision Castparts Corp. 79 United Technologies Corp. Electrical Equipment— 0.8% 64 Cooper Industries plc 44 Roper Industries, Inc. Industrial Conglomerates— 1.9% General Electric Co. 86 Tyco International Ltd., (Switzerland) Machinery— 3.4% 97 Deere & Co. 65 Eaton Corp. 45 Joy Global, Inc. 92 Navistar International Corp. (a) 91 Parker Hannifin Corp. Road & Rail— 1.9% Norfolk Southern Corp. 64 Union Pacific Corp. Trading Companies & Distributors— 0.3% 59 GATX Corp. Total Industrials Information Technology— 8.1% Communications Equipment— 1.0% Cisco Systems, Inc. (a) Computers & Peripherals— 2.3% Hewlett-Packard Co. Electronic Equipment, Instruments & Components— 1.5% Corning, Inc. Internet Software & Services— 0.4% 5 Google, Inc., Class A (a) SHARES SECURITY DESCRIPTION VALUE ($) Semiconductors & Semiconductor Equipment— 1.0% Applied Materials, Inc. Intersil Corp., Class A 77 Marvell Technology Group Ltd., (Bermuda) (a) Software— 1.9% Microsoft Corp. Symantec Corp. (a) Total Information Technology Materials— 3.4% Chemicals— 2.2% Dow Chemical Co. (The) 68 E.l. du Pont de Nemours & Co. 50 PPG Industries, Inc. 12 Praxair, Inc. Containers & Packaging— 0.4% Sealed Air Corp. Metals & Mining— 0.8% 32 Freeport-McMoRan Copper & Gold, Inc. 40 United States Steel Corp. Total Materials Telecommunication Services— 4.0% Diversified Telecommunication Services— 3.3% Verizon Communications, Inc. Wireless Telecommunication Services— 0.7% Sprint Nextel Corp. (a) Total Telecommunication Services Utilities— 3.5% Electric Utilities— 2.3% Edison International FPL Group, Inc. NV Energy, Inc. Multi-Utilities— 0.8% 93 Public Service Enterprise Group, Inc. 66 SCANA Corp. Water Utilities— 0.4% American Water Works Co., Inc. Total Utilities Total Common Stocks (Cost $524,848) SHARES SECURITY DESCRIPTION VALUE ($) Preferred Stock— 0.5% Materials— 0.5% Metals & Mining— 0.5% 29 Freeport-McMoRan Copper & Gold, Inc., 6.750%, 05/01/10 (Cost $1,903) Short-Term Investment — 1.7% Investment Company — 1.7% JPMorgan Prime Money Market Fund, Institutional Class Shares, 0.070% (b) (l) (Cost $11,643) Total Investments — 97.3% (Cost $538,394) Other Assets in Excess of Liabilities — 2.7% NET ASSETS — 100.0% Percentages indicated are based on net assets. NOTES TO SCHEDULE OF PORTFOLIO INVESTMENTS : (a) Non-income producing security. (b) Investment in affiliate. Money market fund registered under the Investment Company Act of 1940, as amended, and advised by J.P. Morgan Investment Management Inc. (e) Security is exempt from registration under Rule 144A of the Securities Act of 1933, as amended. Unless otherwise indicated, this security has been determined to be liquid under procedures established by the Board of Directors and may be resold in transactions exempt from registration, normally to qualified institutional buyers. (f) Security is fair valued in accordance with procedures established by and under the supervision and responsibility of the Board of Directors. The Fund owns fair valued securities with a value of approximately $3,666,000 which amounts to 0.6% of total investments. (i) Security has been deemed illiquid pursuant to procedures approved by the Board of Directors and may be difficult to sell. (l) The rate shown is the current yield as of March 31, 2010. As of March 31, 2010, the gross unrealized appreciation (depreciation) of investments based on the aggregate cost of investments for federal income tax purposes was as follows: Aggregate gross unrealized appreciation Aggregate gross unrealized depreciation -7,439 Net unrealized appreciation/depreciation Federal income tax cost of investments Value Opportunities Fund The various inputs that are used in determining the fair value of the Fund’s investments are summarized into the three broad levels listed below. • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table represents each valuation input by sector as presented in the Schedule of Portfolio Investments (amounts in thousands): Level 1 Level 2 Level 3 Total Quoted prices Other significant observable inputs Significant unobservable inputs Investments in Securities Common Stocks Consumer Discretionary $ $ – $ – $ Consumer Staples – – Energy – – Financials – Health Care – – Industrials – – Information Technology – – Materials – – Telecommunication Services – – Utilities – – Total Common Stocks – Preferred Stocks Materials – – Total Preferred Stocks – – Short-Term Investments Investment Companies – – Total Investments in Securities $ ITEM 2.Controls and Procedures. (a) The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3(c) under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. (b) There was no change in the Registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3.Exhibits. The certifications required by Rule 30a-2(a) of the Investment Company Act of 1940 and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JPMorgan Value Opportunities Fund, Inc. By/s/ Jeffrey L. Steele Jeffrey L. Steele, President and Principal Executive Officer Date: May 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Jeffrey L. Steele Jeffrey L. Steele, President and Principal Executive Officer Date: May 26, 2010 By /s/ Michael W. Stockton Michael W. Stockton, Principal Financial Officer, Senior Vice President and Treasurer Date: May 26, 2010
